FILED
                                                                        United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                            Tenth Circuit
                           FOR THE TENTH CIRCUIT
                       _________________________________                    December 14, 2016

                                                                            Elisabeth A. Shumaker
MARCUS ABRAMO FONTANA,                                                          Clerk of Court
      Plaintiff - Appellant,

v.                                                           No. 16-1426
                                                    (D.C. No. 1:16-CV-02124-LTB)
STATE OF COLORADO, d/b/a Deborah                               (D. Colo.)
F. Pearson,

      Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before LUCERO, MATHESON, and BACHARACH, Circuit Judges.
                 _________________________________

       Colorado state prisoner Marcos Abramo Fontana filed a pro se 138-page pleading

(20-page complaint, 118 pages of exhibits) titled “28 USC 1331 48 CFR Ch. 1, 53, 228.”

A magistrate judge dismissed the pleading under Federal Rule of Civil Procedure 8 and

ordered Mr. Fontana to file his claims on a court-approved form for prisoner complaints.

Instead, Mr. Fontana filed a seven-page pleading titled “Verified Petition for

Enforcement of the Contract between the Parties in the Nature Of a Motion to Vacate



       *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Judgment Based on the Prosecution’s Agreement that the Judgment is 1) Setoff, Settled,

& Closed, and 2) Void Ab Initio . . . ,” with 83 pages of exhibits.

       Because Mr. Fontana had failed to comply with the magistrate judge’s order, the

district court dismissed this amended complaint and the action without prejudice under

Federal Rule of Civil Procedure 41(b). See Olsen v. Mapes, 333 F.3d 1199, 1204 n.3

(10th Cir. 2003) (“Although the language of Rule 41(b) requires that the defendant file a

motion to dismiss, the Rule has long been interpreted to permit courts to dismiss actions

sua sponte for a plaintiff’s failure to prosecute or comply with the rules of civil procedure

or court’s orders.” (citing Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962))).

       Mr. Fontana has appealed, but his pro se 32-page brief does not address whether

the district court erred in dismissing his case for not complying with the magistrate

judge’s order. He states on page 2 that the district court dismissed the case “for lack of

Jurisdiction,” and argues on pages 28 to 32 that the court had jurisdiction under 28 U.S.C.

§ 1331 and erred in ruling to dismiss. But the district court did not dismiss for lack of

jurisdiction. It dismissed because Mr. Fontana did not file a complaint on the court-

approved form for prisoners that complied with Rule 8.

       As a pro se litigant, Mr. Fontana is entitled to liberal construction of his

pleadings and arguments. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per

curiam); see also United States v. Pinson, 584 F.3d 972, 975 (10th Cir. 2009).

“[T]his rule of liberal construction stops, however, at the point at which we begin to

serve as his advocate.” Pinson, 584 F.3d at 975. We do not “fashion . . . arguments

for him,” United States v. Fisher, 38 F.3d 1144, 1147 (10th Cir. 1994). “The first

                                               -2-
task of an appellant is to explain to us why the district court’s decision was wrong.”

Nixon v. City & Cty. of Denver, 784 F.3d 1364, 1366 (10th Cir. 2015). When, as

here, “[t]he argument section of [the] opening brief does not challenge the [district]

court’s reasoning on [a] point[, w]e . . . do not address the matter.” Reedy v.

Werholtz, 660 F.3d 1270, 1275 (10th Cir. 2011).

      Because Mr. Fontana has not offered a ground on appeal to challenge the dismissal

of his amended complaint, we affirm the district court’s judgment.


                                            ENTERED FOR THE COURT,



                                            Scott M. Matheson, Jr.
                                            Circuit Judge




                                             -3-